Citation Nr: 1013544	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-37 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for arthritis 
of the left knee, status-post medial meniscal tear with 
removal of cartilage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1980 to May 1983.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a rating decision in October 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The issue of entitlement to a rating in excess of 10 percent 
for arthritis of the left knee is addressed in the REMAND 
portion of the decision below.  


FINDINGS OF FACT

1.  The current 10 percent rating is the maximum schedular 
rating for status-post medial meniscal tear of the left knee 
with removal of cartilage under Diagnostic Code 5259.

2.  Arthritis of the left knee has shown a limitation of 
extension to 10 degrees or symptoms which approximate such a 
finding.  


CONCLUSIONS OF LAW

1.  The requirements for an evaluation in excess of 10 
percent for status post medial meniscal tear of the left knee 
with removal of cartilage have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159. 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5259 (2009).

2.  The criteria for a 10 percent rating for arthritis of the 
left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159. 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5010 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated June 2005, 
July 2006 and October 2006.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.

The Veteran essentially contends that his left knee 
disability is more severely disabling than currently rated.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of a veteran.  38 C.F.R. § 4.3.  While a veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, the Board will consider whether separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings," whether 
it is an initial rating case or not.  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's left knee arthritis, status-post medial 
meniscal tear with removal of cartilage, is currently awarded 
the maximum rating under Diagnostic Code 5259.  

However, arthritis of the left knee may be assigned a 
separate evaluation.  Evaluations are assigned under 
Diagnostic Code 5010 for traumatic arthritis as they are for 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 evaluates disabilities based on the 
degree of limitation of motion under the appropriate 
Diagnostic Codes, in this case, Diagnostic Code 5260 for 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg.  

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Diagnostic Code 5261, which governs limitation of leg 
extension, provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for a limitation to 15 degrees, 30 
percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Other potentially applicable Diagnostic Codes with respect to 
knee disabilities in this case include Diagnostic Codes 5256 
through 5258.  Diagnostic Code 5256, which governs ankylosis 
of the knee, permits a 30 percent rating for favorable angle 
in full extension, or in slight flexion between 0 degrees and 
10 degrees, while a veteran will garner a 40 percent rating 
with flexion between 10 and 20 degrees.  When a veteran has 
flexion between 20 degrees and 45 degrees, it will generate a 
50 percent rating and knee ankylosis that is extremely 
unfavorable, with flexion at an angle of 45 degrees or more 
warrants a maximum 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.

Diagnostic Code 5257 governs other impairment of the knee.  
It assigns respective ratings of 10, 20 and 30 percent for 
slight, moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides for a maximum 20 percent 
evaluation for cartilage, semilunar, dislocated with frequent 
episodes of "locking," pain, and effusion into the joint, 
while Diagnostic Code 5259 allows a maximum of 10 percent for 
cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 
4.71a, Diagnostic Codes 5258, 5259.

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage in parts of 
the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled." 38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

By way of background, the Veteran filed a claim for increase 
in his service-connected left knee disability, currently 
rated as 10 percent disabling, in September 2005.  He was 
initially service connected for his left knee disability 
effective January 1, 2000.  

On June 2005 VA examination, the Veteran reported that since 
surgery to remove knee cartilage in 1981 his knee had gotten 
progressively more stiff and sore.  He reported constant pain 
and stiffness when sitting or standing for long periods, as 
well as every morning.  He stopped jogging, and took Advil 
for the pain.  He had not lost any time from work and nor 
been incapacitated by the condition.  On physical 
examination, the Veteran's legs were of equal length, but 
examination of his feet showed signs of abnormal weight 
bearing.  His posture and gait were within normal limits and 
he did not require an assistive device to walk.  The left 
knee was abnormal in appearance, with the patellar area 
appearing more prominent.  There was no effusion or 
tenderness, and drawer's and McMurray's tests were within 
normal limits.  Range of motion was recorded as flexion to 
140 degrees and extension to 0 degrees.  Joint function was 
limited by pain after repetitive use, although not by 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner noted that there was no effect on the Veteran's 
usual occupation or daily activity.  X-rays showed mild to 
moderate osteoarthritis of the left knee, with no evidence of 
fracture, dislocation, joint effusion, or abnormal soft-
tissue calcification.

In November 2005, the Veteran was seen at the VA Medical 
Center with complaints of left leg pain.  He indicated that 
he had become less active over the last few years, walking 
instead of jogging, and taking pain relievers as needed.  On 
physical examination, pulses in his extremities were normal, 
with no edema, clubbing, or cyanosis.  He walked with a 
coordinated gait and had normal deep tendon reflexes and 
muscle strength.  Mild muscle atrophy in the left thigh was 
noted.  The physician noted musculoskeletal pain in his 
quadriceps and low back and recommended non-impact muscle 
exercises.

On August 2006 VA examination, the Veteran reported that his 
work requires him to do a lot of walking between locations 
and up and down stairs.  He denied any history of pain, 
swelling, locking or buckling of his knees.  He stated that 
he is unable to jog due to pain in his knees and quadriceps, 
and that his pain interfered with his activities at work.  He 
needed to hold onto the hand rail while climbing up and down 
stairs at work, and to lie down after arriving home from 
work.  On physical examination, his gait was slow but normal 
and he did not require an assistive device.  There was a 
flexion deformity of 5 degrees in the left knee, with no soft 
tissue swelling or effusion.  There was crepitus during 
movements of the left knee and tenderness to patellar 
compression.  Active and passive ranges of motion were from 5 
degrees to 120 degrees with slow, guarded movements and pain 
on the end of flexion with visible wincing.  There was no 
evidence of weakened movements against resistance on either 
side.  Repetitive movements of the knee could not be 
performed adequately due to pain and guarding.  Anterior 
drawer test, McMurray's test, and tests for lateral 
instability were negative. 

In February 2007, the Veteran was seen by a private physician 
for left knee pain and giving way, accompanied by left-sided 
back pain with buttock radiation.  He reported increasing 
knee pain, walking with a limp, and an inability to achieve 
full knee extension.  He had intolerance for standing or 
sitting for any length of time.  On physical examination, 3 
cm of atrophy on the left quadriceps was noted.  His ranges 
of motion were flexion to 105 degrees and extension to 10 
degrees with moderate joint line tenderness and retropatellar 
crepitus.  There was about 2 to 3 mm of varus/valgus play.  
The physician diagnosed post-traumatic degenerative arthritis 
of the left knee with fixed flexion contracture and marked 
quadriceps and calf atrophy.

On August 2007 VA examination, the Veteran reported left knee 
pain since his surgery in 1980 and 1981, with intermittent 
flare-ups, especially after being on his feet all day.  He 
had not noticed any swelling recently and, while the knee 
tended to lock, it did not buckle.  He did not use a knee 
brace.  On physical examination, the Veteran had mild soft 
tissue swelling and a flat bony enlargement anteriorly on the 
knee.  There was a flexion deformity of 10 degrees and 
tenderness to palpation.  He had active and passive range of 
motion from 10 degrees to 110 degrees, performed slowly and 
stiffly with guarding due to pain at the end of flexion.  
There was no evidence of weakened movement against resistance 
and tests for instability were negative.  Measurements of the 
thigh showed 4 cm of atrophy in the left quadriceps muscle.  
Motor strength, sensory examination, and deep tendon reflexes 
were within normal limits in the lower extremities. 

In January 2009 the Veteran was examined by a private 
physician for complaints of pain in his left knee after a 
fall.  He had been limping and could not bend his knee and 
there was a significant loss of range of motion.  On physical 
examination there was effusion as well as tenderness along 
the medial joint line.  He had collateral stability, but also 
pain, crepitus, and a very antalgic gait.  X-rays showed 
significant advanced tricompartmental arthritis, particularly 
in the medial and patellofemoral areas.  His knee was drained 
of fluid and he was given an injection of Xylocaine and 
Celestene.  At a February follow up visit, his pain was 
nicely controlled, although his left knee became stiff after 
long walks or inactivity.  On examination he lacked about 15 
to 20 degrees of full extension and had flexion to about 95 
to 100 degrees; he exhibited good stability.  A total knee 
replacement was seen as the most likely future treatment.

At hearing in October, 2009, the Veteran testified that his 
private physician told him he "had no left knee," that it 
was bone on bone, and a total knee replacement would be 
necessary in the future.  He reported experiencing pain on a 
daily basis, especially walking up to a mile round trip to 
catch Metro.  He stated that he could not pull his left leg 
up, had not been able to bend it backwards for over 30 years, 
and could not bend down because of his disability.

An October 2009 statement from the Veteran's private 
physician recounted the treatment afforded in January and 
February and noted on follow-up examination in August, the 
Veteran was taking glucosamine, over-the-counter anti-
inflammatories, using a sleeve, icing his knee, and trying to 
keep exercising.  The doctor indicated that they would try to 
maintain the knee at its current level and avoid knee 
replacement although the Veteran's evolving arthritis would 
probably necessitate a knee replacement in the future.

Upon careful review of the evidence of record, the Board 
finds that the Veteran is not entitled to a rating in excess 
of 10 percent for status-post meniscal tear of the left knee 
with removal of cartilage under Diagnostic Code 5259.  As 
noted above, the Veteran is awarded the maximum schedular 
rating under this Diagnostic Code.  

The Board has considered whether there are other potentially 
applicable codes under which the Veteran may be awarded a 
separate rating for his left knee surgical residuals, 
specifically the arthritis of his left knee based on 
limitation of motion.  The Board has specifically considered 
Diagnostic Code 5261 in regards to limitation of extension.  
Other than in February 2009, the Veteran's limitation of 
extension in his left knee was at its worst, to 10 degrees.  
As such, the Board finds that the Veteran is entitled to a 
separate 10 percent rating for limitation of extension of the 
left knee.  The Board acknowledges that the Veteran had an 
instance of limited extension from about 15 to 20 degrees in 
February 2009 following a fall, and for the reasons put forth 
in the remand section below, the Board is unable to award a 
rating in excess of 10 percent without further evidentiary 
development.  Nonetheless, the evidence of record fully 
supports the finding of at least a 10 percent rating for 
arthritis of the left knee based on limitation of extension.  

The Board has also considered whether separate ratings are 
warranted under Diagnostic Codes 5256, 5257, 5258, 5260, 
5262, and 5263.  The Board finds that there is no clinical 
evidence that the Veteran's left knee exhibits ankylosis; 
recurrent subluxation or lateral instability; dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint; limitation of flexion to 
45 degrees; nonunion or malunion of the tibia and fibula; or 
genu recurvatum.  As such, the Board finds these codes to be 
inapplicable under the Veteran's circumstances.  

Ultimately, a rating in excess of 10 percent under Diagnostic 
Code 5259 for left knee surgical residuals is denied, but a 
separate 10 percent rating for limitation of extension of the 
left knee is awarded under Diagnostic Code 5261.  The Board 
acknowledges that the Veteran has had periods when his 
symptoms were less severe than currently noted in the left 
knee.  In an effort to allow for the greatest degree of 
stability of the disability evaluation as per 38 C.F.R. § 
3.344(a), however, the Board finds that the assignment of a 
separate, 10 percent rating for limitation of extension, as 
described above should be assigned for the entire period in 
question.

The Board has considered whether to apply staged ratings 
pursuant to Hart, but finds them inappropriate under the 
circumstances presented above.  

The Veteran does not assert that he is totally unemployable 
because of his service-connected left knee disabilities, nor 
has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of his left knee disabilities.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
left knee disabilities, the Board finds that the evaluations 
currently assigned adequately reflect the clinically 
established impairment experienced by the Veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.


ORDER

An evaluation in excess of 10 percent for status-post medial 
meniscal tear of the left knee with removal of cartilage is 
denied.

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for arthritis of the left 
knee is granted.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that there is additional 
evidentiary development that needs to be done in regards to 
the separately awarded evaluation for left knee arthritis 
based on limitation of extension notwithstanding the award of 
a 10 percent rating as noted above.

Private treatment records reflect the Veteran's complaints 
secondary to a fall in January 2009.  No range of motion 
testing was performed at that time, but in February 2009, 
range of motion testing revealed extension limited to about 
15 to 20 degrees.  The recommendation was a total left knee 
replacement in the future.  As shown above, the Board awarded 
a 10 percent rating for limitation of extension in the left 
knee to 10 degrees.  It appears as though the February 2009 
range of motion studies were based upon the acute injury to 
the left knee for which the Veteran sought treatment.  The 
Board found that the Veteran is entitled to a 10 percent 
rating for his left knee limitation of extension based upon 
the general findings in the relevant treatment records.  The 
Board notes, however, that the Veteran may indeed be entitled 
to a rating in excess of 10 percent for left knee limitation 
of extension, and finds that another VA examination would be 
helpful to determine the current severity of his limitation 
of motion in the left knee, as well as a discussion as to 
whether the Veteran's February 2009 left knee extension was 
acute or is a residual limitation.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation for his left knee since 
February 2009, and the RO/AMC should 
obtain and associate with the claims file 
any records identified by the Veteran. 

2.  The Veteran should be afforded an 
examination of his left knee to ascertain 
the severity and manifestations of his 
left knee disability.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's left knee in 
detail, including the degree of limitation 
of extension, the degree of limitation of 
flexion and the degree of any instability.  
The examiner is also requested to comment 
on the February 2009 treatment due to a 
left knee injury and indicate whether the 
limitation of extension was acute in 
nature due to the Veteran's fall, or 
whether there is residual limitation of 
extension.  Regardless, the examiner 
should report the current limitation of 
extension of the left knee.  

The examiner is further requested to 
comment on the presence or absence of 
flare-ups of pain, weakness, excessive 
fatigability with use, incoordination, 
painful motion and pain with use, and 
attempt to offer an opinion as to whether 
these factors produce any additional 
limitation of motion, and, if possible, in 
the additional degrees of limitation of 
motion.  

A clear rationale for any opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation. 

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


